DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the remarks and argument filed by applicant on March 22, 2022 in response to the Office Action mailed on December 22, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Womer et al. (US 2004/0153245, hereinafter Womer) in view of  Newman (US 2003/0101156).
With respect to claims 1 and 9 Womer discloses a system for communicating between equipment on a plurality of skids associated with a drill rig and a database server remote from the drill rig (abstract and paragraph [0027]), the system comprising:
a data acquisition board on the drill rig (paragraph [0030]);

a predefined reference point on the drill rig (paragraph [0030]);
a processor in communication with said data acquisition board and configured to execute a first logic wherein said first logic is stored in a first memory (paragraphs [0029]- [0030]).
Womer does not explicitly disclose the feature wherein said first logic causes said processor to receive said data from each sensor within a project area defined by a predetermined distance from said predefined reference point, format said received data, and transfer said received data to the database server remote from the drill rig and to receive said data from each sensor included in a first predetermined list.
However, Newman teaches the feature wherein said first logic causes said processor to receive said data from each sensor within a project area defined by a predetermined distance from said predefined reference point, format said received data, and transfer said received data to the database server remote from the drill rig and to receive said data from each sensor included in a first predetermined list (paragraphs [0032] and [0039]).
Therefore it would have been obvious for one of ordinary skill in the art of dril rig system to have modified the feature of Womer to include the feature of predetermined distance and predetermined list of devices as taught by Newman in order to automate the data management of dril rig system.
With respect to claim 2 Newman further teaches the feature comprising a camera, and said processor is further configured to execute a second logic stored in said first memory that 
With respect to claim 3 Womer further teaches the feature wherein said data comprises skid identification information, and said processor uses said skid identification information to generate an onsite asset list (paragraphs [0029]- [0030]).
With respect to claim 4 Womer further teaches the feature comprising, wherein the data acquisition board generates project type information, and said processor is further configured to execute a second logic stored in said first memory that causes said processor to access a historical asset list stored in said first memory and compare said onsite asset list with said historical asset list to generate a missing asset list (paragraphs [0029] and [0046]).
With respect to claim 5 Womer further teaches the feature wherein said historical asset list defines a list of assets previously determined to be within said project area (paragraphs [0029] and [0046]).
With respect to claim 6 Womer further teaches the feature comprising wherein said historical asset list defines a list of assets historically required for a particular project type (paragraphs [0029]- [0030]).
With respect to claim 7 Womer further teaches the feature comprising, wherein said first logic further causes said processor to receive said data from each sensor outside of said project area, format said received data, tag said data as offsite data, generate an offsite asset list, and transfer at least one of said offsite data or said offsite asset list to the database server (paragraphs [0029] and [0046]).
With respect to claim 8 Newman further teaches the feature wherein said first logic further causes said processor to compare said offsite asset list to said missing asset list and 
With respect to claim 10 Newman further teaches the feature further comprising a camera, and said processor is further configured to execute a second logic stored in said first memory that causes said processor to activate said camera to obtain a visual image of the equipment on the plurality of skids in said first predetermined list (paragraph [0040]).
With respect to claim 11 Womer further teaches the feature wherein said processor is further configured to communicate with said remote server to determine a predefined project area (paragraph [0040]).
With respect to claim 12, Womer further teaches the feature wherein said data further comprises location information of the equipment and wherein said first logic causes said processor to generate an onsite asset list for assets within the project area (paragraph [0040]).
With respect to claim 13 Womer further teaches the feature wherein said first logic further causes said processor to receive said data from sensors outside of said project area, format said received data, tag said data as offsite data, and generate an offsite asset list (paragraph [0040]).
With respect to claim 14 Womer further teaches the feature comprising wherein said first logic further causes said processor to transfer at least one of said onsite asset list or said offsite asset list to the database server (paragraphs [0029] and [0046]).
With respect to claim 15 Newman further teaches the feature wherein said data acquisition board is placed on the drill rig thereby defining a predefined reference point and wherein said first logic causes said processor to receive said data from each sensor included in 
With respect to claim 16 Newman further teaches the feature wherein said data further comprises location information and said first predetermined list is a historical list of equipment previously determined to be within the predetermined distance from said predefined reference point (paragraph [0040]).
With respect to claim 17 Newman further teaches the feature wherein said data further comprises location information and where said first logic causes said processor to receive said data from each sensor included in a second predetermined list and outside a predetermined distance from said predefined reference point (paragraph [0040]).
With respect to claim 18 Womer further teaches the feature, wherein said second predetermined list is an offsite asset list (paragraph [0040]).
With respect to claim 19 Newman further teaches the feature, wherein said second predetermined list is a missing asset list (paragraph [0039]).
	With respect to claim 20 Womer further teaches the feature, wherein said second predetermined list is a needed asset list (paragraph [0040]).

Response to Arguments
Applicant's arguments filed on March 22, 2022 have been fully considered but they are not persuasive. 
Applicant argues that, 
	“Independent claim 1 defines a system for communicating between equipment on a
plurality of skids associated with a drill rig and a database server remote from the drill rig that includes a data acquisition board on the drill rig and a plurality of sensors on the drill rig. Each sensor transmits data associated with the equipment on the plurality of skids to the data acquisition board. A processor is in communication with the data acquisition board and configured to execute a first logic. The first logic causes the processor to receive the data from each sensor within a project area defined by a predetermined distance from a predefined reference point.”

Examiner notes that, in paragraph [0032] Newman reference teaches the feature stating, 
“The system 30 has a plurality of analog and/or digital output sensors 300 and 320 that may be any sensor known in the prior art for sensing and/or measuring a parameter related to any industrial operation, etc., including, but not limited to, an oilfiled operation, method, or task, and which, in certain particular aspects, measure such surface quantities as depth, speed, pump pressure, wellhead pressure, torque, turns, mud density, cement pressure, and/or hook load. Some of these sensors may be downhole sensors for measuring any parameter measured downhole in the prior art, including, but not limited to, measuring such quantities as weight on bit, inclination, azimuth, bottomhole pressure, temperature, and formation-resistivity. Audio, photo and/or video (APV) devices such as a microphone 320, digital camera 330, and/or digital video camera 340 can be used to capture audio, photo and/or video information, either above the surface or downhole. Any known fiber optic system and/or video system may, according to the present invention, be used to assist in obtaining photographs and/or video either downhole or at the surface. Such APV devices may be hand-held devices or they may be fixed at a specific location. Each APV device may be controlled by an "APV user" (such as, but not limited to, a tool pusher, a driller, a field engineer, a company man, or a mud man) who decides when to record an audio message, or to take a picture, or to take a video clip. Such APV devices according to the present invention may run continuously or may be run selectively at desired times or automatically for desired time periods.”
Examiner also notes that, paragraphs [0029] – [0030] of Womer reference has been cited to teach the feature of skid identification for the operating parameter. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687